Measured by the principles set out in the prevailing opinion of the recent case of State v. Spencer, 101 Utah 287,121 P.2d 912, written on petition for rehearing, the Information in this case is sufficient. The offense is designated by the name given to the degree: * * * murder in the first degree, a felony * * *." It is true that the allegation as to the actual *Page 41 
killing is very general in character, but it is preceded by the words quoted above which specifically indicate and make definite the particular offense intended to be charged, and for which there is a penalty. I concur in upholding this Information.
MOFFAT, C.J., having disqualified himself, did not participate herein.